Per Curiam : This is an application by the county collector of Iroquois county for judgment against the land of the Cleveland, Cincinnati, Chicago and St. Louis Railway Company for $52.61 delinquent road and bridge tax for the year 1911, levied by the highway commissioners of Beaver township, in said county, and extended by the county clerk. The highway commissioners levied thirty-six cents per $100 valuation under section 13 of the Road and Bridge law, and an additional twenty-five cents per $100 valuation under section 14 by the consent of the board of town auditors and the assessor upon a certificate certifying that the additional tax was required for “building roads.” The only point urged for a reversal is, that the certificate of the highway commissioners was insufficient to warrant the additional levy under section 14, as amended in.1911. Section 14 as amended has had the consideration of this court at the present term in People v. DeKalb and Great Western Railroad Co. (ante, p. 290,) and in People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286,) and under the construction there given to the amendment to section 14 the objections to this additional tax were properly overruled. The judgment of the county court of Iroquois county is therefore affirmed. T , , , T , , , Judgment affirmed.